CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Post-Effective Amendments, as numbered below, to the registration statements on Form N-1A, ( Registration Statements )with file numbers as noted below, of our reports, as dated below, relating to the financial statements and financial highlights of Putnam Massachusetts Tax Exempt Income Fund, Putnam Michigan Tax Exempt Income Fund, Putnam Minnesota Tax Exempt Income Fund, Putnam New Jersey Tax Exempt Income Fund, Putnam Ohio Tax Exempt Income Fund and Putnam Pennsylvania Tax Exempt Income Fund, which appear in such Registration Statements. Fund File No. Date of Report Post-Effective Amendment No. Massachusetts 33-05416 July 8, 2013 36 Michigan 33-08923 July 9, 2013 36 Minnesota 33-08916 July 8, 2013 36 New Jersey 33-32550 July 9, 2013 27 Ohio 33-08924 July 8, 2013 36 Pennsylvania 33-28321 July 9, 2013 29 We also consent to the references to us under the headings Financial highlights and Auditors and Financial Statements in such Registration Statements. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts September 24, 2013
